     Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 1 of 19




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALABAMA MUNICIPAL                    )
INSURANCE CORPORATION, a             )
non-profit corporation,              )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:20cv300-MHT
                                     )                (WO)
MUNICH REINSURANCE                   )
AMERICA, INC., a foreign             )
corporation,                         )
                                     )
       Defendant.                    )

                                 OPINION

       Plaintiff Alabama Municipal Insurance Corporation

(AMIC)      brings   this    lawsuit     against     defendant     Munich

Reinsurance America, Inc., alleging that Munich failed

to   honor    fully     several     claims    for    coverage.        AMIC

asserts five counts of breach of contract and three

counts of bad-faith refusal to pay, both under Alabama

law.     Diversity jurisdiction is proper pursuant to 28

U.S.C. § 1332.

       Munich has moved to dismiss counts four, six, and

eight--the counts alleging bad faith--for failure to
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 2 of 19




state a claim upon which relief can be granted under

Federal    Rule    of    Civil    Procedure           12(b)(6).      For    the

reasons    that    follow,       the       dismissal      motion     will    be

granted; in addition, AMIC’s pending motion to amend

its complaint, which seeks to add an additional count

of bad faith, will be denied.



                            I.    BACKGROUND

    At issue in this case are a series of claims AMIC,

a non-profit insurance company owned collectively by

various Alabama municipalities, filed with Munich, its

reinsurer.        The     parties          had    entered    into    several

contracts    for        reinsurance,         under      which     AMIC     paid

premiums to Munich, and Munich agreed to be liable for

a portion of any claims received by AMIC that exceeded

a certain base amount.

    AMIC     argues       that,     beginning           in   2015,       Munich

declined to pay the full amount due on five separate

insurance    claims,      underpaying            by   approximately      $ 1.9


                                       2
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 3 of 19




million    in   total.         AMIC    sued,   asserting       breach   of

contract   on     all   five    insurance      claims    and     bad-faith

refusal to pay on three of the claims.                  Munich moved to

dismiss all three counts of bad-faith refusal to pay,

arguing that they failed to state a claim under Federal

Rule of Civil Procedure 12(b)(6) because Alabama does

not recognize the tort of bad faith in the reinsurance

context.

    AMIC    has     moved      for    leave    to   file    an    amended

complaint to add another count of bad faith.                         Since

this motion involves the same underlying question of

whether the tort is recognized under Alabama law for

reinsurance       contracts,         the   court    will       decide   it

together with the motion to dismiss.



                        II.    LEGAL STANDARD

    In considering a defendant’s motion to dismiss, the

court accepts the plaintiff's allegations as true, see

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), and


                                      3
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 4 of 19




construes the complaint in the plaintiff's favor, see

Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993).

“The issue is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer

evidence to support the claims.”                Scheuer v. Rhodes,

416 U.S. 232, 236 (1974).

    Ordinarily, leave to amend a complaint should be

freely given.      See Fed. R. Civ. P. 15(a)(2).               However,

if amending the complaint would be futile, the court

need not allow it.         See Foman v. Davis, 371 U.S. 178,

182 (1962).     “[W]hen the complaint as amended is still

subject   to   dismissal,”      denial    of   leave     to   amend     is

justified by futility.           Burger King Corp. v. Weaver,

169 F.3d 1310, 1320 (11th Cir. 1999).



                       III.     DISCUSSION

    Under Erie Railroad Co. v. Tompkins, 304 U.S. 64

(1938), this court is bound to apply state law, and the

parties agree that this dispute is governed by Alabama


                                   4
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 5 of 19




law.        However,        the     Alabama    Supreme      Court        has     not

addressed the question whether reinsurance falls within

the limited category of insurance agreements to which

the tort of bad faith applies.                     See Regions Bank v. Old

Republic       Union        Ins.     Co.,     No.     2:14cv517,         2016     WL

11622129,        at    *7     n.15     (N.D.        Ala.   Jan.        20,     2016)

(Hopkins, J.) (noting that there is an “absence of any

on-point authority from the Supreme Court of Alabama

which      either      embraces         or     rejects        a        bad     faith

reinsurance claim”).                Lacking any such precedent, the

court     must    apply       the    rule     it    believes       the       Alabama

Supreme Court would adopt.                  See Fritz v. Standard Sec.

Life Ins. Co., 676 F.2d 1356, 1358 (11th Cir. 1982).

In    other    words,        this    court     must    make       an    “educated

guess” as to what Alabama courts--and particularly the

Alabama Supreme Court--would decide if faced with this

question.        See Nobs Chem., U.S.A., Inc. v. Koppers Co.,

616    F.2d    212,    214     (5th    Cir.        1980) (“Where         no    state

court has decided the issue a federal court must ‘make


                                        5
     Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 6 of 19




an educated guess as to how that state's supreme court

would rule.’”).1

       Given the Alabama Supreme Court’s repeated efforts

to limit the application of the tort, as well as its

emphasis on the primary purpose of the tort as a means

to   protect      consumers,     this    court    concludes      that     the

Alabama Supreme Court would not extend the tort of bad

faith to the reinsurance context.

       The tort of bad faith for breach of contract comes

in several forms, but the one relevant to this case is

first-party bad faith--that is, a claim by the holder

of an insurance policy that her insurance company has

breached its duty of good faith and fair dealing.                         The

tort    was      first    recognized     in     this   context       by   the

California        Supreme       Court    in     Gruenberg       v.    Aetna

Insurance      Co.,      510   P.2d   1032    (Cal.    1973).        It   was

adopted     by    the    Alabama      Supreme    Court   several      years



    1. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
                           6
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 7 of 19




later in Chavers v. National Security & Casualty Co.,

405 So. 2d 1 (Ala. 1981).             The tort, sometimes called

bad-faith      failure    to   pay,   applies    when    an    insurance

company denies a policyholder’s claim despite either

knowing that it had no reasonable basis to do so or

failing   to    investigate      sufficiently.          It    offers    the

policyholder       the    opportunity     to    sue     the    insurance

company in tort and thus to claim relief that would not

be available in an action founded on contract, such as

damages     from    mental      anguish,       additional       economic

losses, and punitive damages.

    Although every contract contains an implied duty of

good faith, the tort of bad faith has generally been

limited to the insurance context because of the special

relationship       that    courts     have      identified       between

insurer   and    insured.       See   Stephen     D.    Heninger,       Bad

Faith in Alabama: An Infant Tort in Intensive Care, 34

Ala. L. Rev. 563, 564 (1983).              An important aspect of


decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                           7
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 8 of 19




this        relationship           is     that           it        is      “inherently

unbalanced”: Since the average insurance contract is

one    of      adhesion,      with      no     room      for       the     insured      to

negotiate or set her own terms, “the insurer [is] in a

superior bargaining position.”                         Egan v. Mutual of Omaha

Ins. Co., 620 P.2d 141, 146 (Cal. 1979).                                   The tort of

bad     faith        was   developed         in    an     effort         to    “restore

balance in the contractual relationship” by giving the

insured        another     avenue       through         which       to     protect     her

rights.        Id.

       The      typical       relationship              between          insurer       and

insured is also distinguished by the fact that, unlike

many other contracting parties, the insured generally

does     not    contract      to     obtain        a    commercial          advantage.

See Victoria A. Myers, Note, The New Tort of Bad Faith

Breach       of       Contract:         Christian             v.     American         Home

Assurance         Corp.,      13     Tulsa        L.J.        605,       615       (1978).

Instead, she is generally motivated by the need for

security        or    peace    of       mind      in    the        event      of    “loss,


                                          8
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 9 of 19




physical injury, sickness or death.”                       Id. at 614.       The

tort of bad faith was intended to compensate for the

particular vulnerability of the insured, who must rely

on the insurer when she is at her “weakest and most

perilous time of need.”                  Brown-Marx Assocs., Ltd. v.

Emigrant Sav. Bank, 527 F. Supp. 277, 282 (N.D. Ala.

1981) (Propst, J.), aff’d, 703 F.2d 1361 (11th Cir.

1983).

       Application          of   the     tort    has      been   particularly

limited in Alabama.              Indeed, the Alabama Supreme Court

has been described as having “retreated from the broad

language originally used” to define bad faith because

it    has   come      to    apply   the       tort   so   narrowly.        Goudy

Constr.        Inc.        v.    Raks     Fire       Sprinkler      LLC,     No.

2:19cv1303, 2019 WL 6841067, at *4 (N.D. Ala. Dec. 16,

2016) (Proctor, J.).              In case after case, the court has

firmly refused to extend the tort beyond the insurance

context.        See, e.g., United Am. Ins. Co. v. Brumley,

542      So.     2d        1231,        1239     (Ala.      1989)     (policy


                                          9
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 10 of 19




considerations,       including       unequal    bargaining       position

and the insured’s heightened vulnerability, “uniquely

fit the insurance industry, so the classification of

insurance companies as the sole potential defendants in

bad faith actions is reasonable”); Gaylord v. Lawler

Mobile Homes, Inc., 477 So. 2d 382, 383-84 (Ala. 1985)

(“The tort of bad faith has been recognized in this

state   only    within      the      insurance       policy   context.”);

Kennedy Elec. Co. v. Moore-Handley, Inc., 437 So. 2d

76, 81 (Ala. 1983) (“We are not prepared to extend the

tort of bad faith beyond the area of insurance policy

cases at this time.”).

    Even     within      the      realm     of   contracts       that    are

classified as ‘insurance,’ the tort is not uniformly

available      in   Alabama.               Alabama     broadly     defines

insurance    as,    “A   contract      whereby       one   undertakes     to

indemnify another or pay or provide a specified amount

or benefit upon determinable contingencies.”                     Ala. Code

§ 27-1-2(1).          And      the    Alabama    Supreme      Court      has


                                      10
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 11 of 19




characterized       insurance    as     “a   contract   by   which       one

party, for a compensation called the premium, assumes

particular risks of the other party and promises to pay

to him or his nominee a certain or ascertainable sum of

money    on   a    specified     contingency.”          Schoepflin       v.

Tender Loving Care Corp., 631 So. 2d 909, 911 (Ala.

1993).    Any number of contracts, including reinsurance

contracts,        could   fall   within       the   scope    of    these

definitions.        However, the Alabama Supreme Court has

made clear that a contract may be considered insurance

for some purposes but not others.               See Ala. Ins. Guar.

Ass’n v. Ass’n of Gen. Contractors Self-Insurer’s Fund,

80 So. 3d 188, 203 (Ala. 2010); see also Graydon S.

Staring & Dean Hansell, Law of Reinsurance § 1:2 (2020

ed.) (“Whether ‘insurance’ includes reinsurance depends

... on whether the particular statute or doctrine is

appropriate to reinsurance.”).               As a result, the fact

that a contract could fall within Alabama’s definition

of insurance is inconclusive in determining whether the


                                   11
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 12 of 19




tort     of   bad   faith    applies--and       in   practice,     Alabama

courts have applied the tort to only a limited subset

of agreements, specifically those that most resemble

typical insurance contracts.

       For example, the Alabama Supreme Court has declined

to apply the tort of bad faith to suits between primary

and excess insurers, finding that, “The reasons which

undergird Alabama’s tort of bad faith ... are simply

not      present      in     the    primary-insurer/excess-insurer

scenario.”        Fed. Ins. Co. v. Travelers Cas. & Sur. Co.,

843 So. 2d 140, 143 (Ala. 2002).2                The court noted that

a   primary       insurer     is   not     forced    to   rely    “on       the

abilities and the good faith” of an excess insurer in


    2.   Federal   Insurance   involved   a   third-party
bad-faith claim, based on failure to settle a case
rather than failure to pay a claim.         However, the
policy rationale underlying the tort of bad faith is
the same in the third-party context as it is in the
first-party context, and the Alabama Supreme Court has
been equally reluctant to extend the application of
either version of the tort. See Fed. Ins. Co, 843 So.
2d at 143 (citing Chavers, a first-person tort of bad
faith   case,  in   discussing   the   policy   rationale
underlying the tort).
                                      12
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 13 of 19




the same way a typical insured is and that a primary

and excess insurer stand on more equal footing, without

an obvious power disparity.                 Id.   Lacking evidence that

the policy considerations underlying the tort of bad

faith were present in the context of excess insurance,

the court refused to extend the tort.                  Id. at 144.

       Similarly, a United States District Court held that

the Alabama Supreme Court would not choose to extend

the tort to suretyships, despite the fact that they are

regulated       in    the   Alabama     Insurance      Code.    In   Goudy

Construction, the court concluded that the inclusion of

sureties in the code was “not dispositive” and found

they are not among the type of agreements for which the

Alabama Supreme Court intended the tort of bad faith to

be available. 2019 WL 6841067, at *5.

       As it has determined the situations in which the

tort of bad faith applies, the Alabama Supreme Court

has emphasized the underlying policy rationale and the

fact     that        it   is   based        on    a   typical   insurance


                                       13
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 14 of 19




relationship.        See Chavers, 405 So. 2d at 6 (explaining

that the court’s “recognition of a redressable tort for

intentional     breach       of    good     faith”    was     mandated        by

“inherent policy considerations”); see also Peninsular

Life Ins. Co. v. Blackmon, 476 So. 2d. 87, 89 (Ala.

1985)     (noting     that    the        tort   had   “heretofore           been

applied     only     in    those     situations       where      a     typical

insurer/insured relationship existed”).                     The tort was

designed to protect the insured when she is at her most

vulnerable, not to be used by insurance carriers for

their own economic advantage, and courts have strictly

limited its application to the sorts of contracts that

vindicate this animating principle.

    While      the        Alabama        code    sections        regulating

reinsurance,        Alabama       Code    §§    27-5a-1     et       seq.    and

§§ 27-5b-1 et seq., are codified within the title on

insurance, reinsurance does not implicate the concerns

about differences in bargaining power or vulnerability

of the insured that underly the tort of bad faith.                           See


                                     14
     Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 15 of 19




Cal. Joint Powers Ins. Auth. v. Munich Reinsurance Am.,

Inc., No. CV 08-956, 2008 WL 1885754, at *3-4 (C.D.

Cal. Apr. 21, 2008) (Fischer, J.); Stonewall Ins. Co.

v. Argonaut Ins. Co., 75 F. Supp. 2d 893, 908 (N.D.

Ill. 1999) (Norgle, J.).               Unlike the vast majority of

insureds,         who        must      accept         insurance       on      a

“take-it-or-leave-it                basis,”         insurance     companies

seeking       reinsurance        coverage          generally     engage      in

negotiations,        and      they     do     so     on   relatively       even

footing.       Cal. Joint Powers, 2008 WL 1885754, at *3.

Both      parties        to     a      reinsurance          contract        are

sophisticated entities with bargaining power and access

to    legal    counsel.         See    Staring        &   Hansell,   Law     of

Reinsurance § 18:2.            They each come to the table with a

deep    knowledge       of    insurance       and    an   understanding      of

various     contractual        terms    and        conditions.       See    Am.

Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198

F.3d 1332, 1335 (11th Cir. 1999).                    Indeed, an insurance

company is perfectly capable of “incorporating risk of


                                       15
   Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 16 of 19




non-payment into its reinsurance agreement,” an option

that    is   unavailable       to    the    insured       in   a     typical

insurance     contract.         Cal.       Joint     Powers,       2008     WL

1885754, at *4.

       Insurance    companies       are    also    motivated       to    enter

reinsurance        contracts        by     fundamentally           different

concerns than most insureds.               “[T]he avowed purpose of

the insurance contract [is] to protect the insured at

his weakest and most perilous time of need.”                        Chavers,

405 So. 2d at 6.        However, insurance companies are not

purely seeking protection from peril when they enter

reinsurance       contracts--they         are     also   concerned        with

obtaining     a    commercial       advantage.           See   Tanner       v.

Church’s Fried Chicken, Inc., 582 So. 2d 449, 452 (Ala.

1991) (finding that where both parties were commercial

enterprises,         “represented           by       counsel            during

negotiations and upon execution of the [] agreement,”

neither could be described as “at its weakest or most

perilous time of need”).             Having reinsurance allows a


                                     16
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 17 of 19




company to “contract[] for its own protection against

liability in whole or in part for losses which it may

suffer under risks which it continues to carry.”                         U.S.

Fire Ins. Co. v. Smith, 164 So. 70, 75 (Ala. 1935).

This offers the company an opportunity to “write more

policies than [its] reserves would otherwise sustain,”

which      can    be    a    profitable        advantage.      Cal.    Joint

Powers, 2008 WL 1885754, at *3.                   In refusing to extend

the     tort     of    bad   faith      to    commercial    contracts,      the

Alabama        Supreme       Court      emphasized    that     the    policy

considerations underpinning its recognition of the tort

are “not present in the context of contracts between []

private parties” who are “both commercial enterprises.”

Tanner, 582 So. 2d at 452.                    That reasoning is just as

applicable        here,      and   it    strongly    suggests    that       the

Alabama Supreme Court would be unwilling to recognize

the tort in the reinsurance context.

       The fact that AMIC in particular is a non-profit

entity composed solely of Alabama municipalities does


                                         17
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 18 of 19




not     change      the    fact      that       the    policy    considerations

generally do not support extending the tort into this

context.        As AMIC points out, recognizing the tort in

the traditional insurance context may sometimes benefit

sophisticated actors, while choosing not to extend it

to the reinsurance context may leave some vulnerable

consumers unprotected.                  However, the Alabama Supreme

Court’s approach to extending the tort has considered

each     potential        new     context        as     a    whole   rather   than

focusing       on    the    individual            characteristics        of    the

parties in a particular case.                         Based on that approach,

the      court       cannot          conclude          that     AMIC’s    unique

characteristics justify finding that the tort of bad

faith should apply broadly to reinsurance contracts.

       “Because      most       of   the    policy          considerations    that

support tort liability in the insurance context do not

apply in the reinsurance context,” Cal. Joint Powers,

2008 WL 1885754, at *5, this court cannot find that the

Alabama Supreme Court would choose to expand the tort


                                           18
      Case 2:20-cv-00300-MHT-JTA Document 29 Filed 03/16/21 Page 19 of 19




to those reinsurance contracts.                     Insurance companies

trying to protect their ability to pay out huge claims

are     simply      not   the   sort     of    plaintiff     the   Alabama

Supreme       Court    sought    to    protect      in   establishing       the

tort     of   bad     faith.      This      legal   battle   between        two

insurance companies does not support the application of

the tort of bad faith.

                                      * * *

       An appropriate order will be entered.

       DONE, this the 16th day of March, 2021.

                                         /s/ Myron H. Thompson
                                      UNITED STATES DISTRICT JUDGE




                                       19
